        Case 3:20-cr-02628-JLS Document 22 Filed 11/04/20 PageID.25 Page 1 of 1



1

2

3

4
                                    UNITED STATES DISTRICT COURT
5
                                   SOUTHERN DISTRICT OF CALIFORNIA
6

7                          (HONORABLE JANIS L. SAMMARTINO, JUDGE)

8
     UNITED STATES OF AMERICA,                         Criminal Case Nos. 20-CR-2628-JLS
9                                                                         18-CR-4941-JLS
                      Plaintiff,
10
                                                       ORDER CONTINUING MOTION
11            v.
                                                       HEARING/TRIAL SETTING AND
12   ALBERT VALENZUELA JR,                             SUPERVISED RELEASE REVOCATION
     aka JUNIOR ALBERT VALENZUELA,                     HEARING
13
                      Defendant.
14

15

16

17          Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that the

18   Motion/Trial Setting in the above-captioned matter currently scheduled for November 6, 2020 at

19   1:45 PM, be continued to December 11, 2020 at 1:45 PM. IT IS FURTHER ORDERED that the

20   Supervised Release Revocation Hearing set for November 6, 2020 shall be continued to the same

21   date and time.
22          For reasons stated in the joint motion, incorporated by reference herein, the court finds
23   the ends of justice served by granting the requested continuances outweigh the best interest of
24   the public and the defendant in a speedy trial.
25
            SO ORDERED.
26   Dated: November 4, 2020
27

28
